3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on March 12, 2021. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 15 and 20 recite acquiring the search result according to a search keyword;  obtaining an accurate matching score of the search result relative to the search keyword; determining a semantic matching weight vector of the search result, a semantic representation vector of the search keyword, and a semantic representation vector of the search result; obtaining a semantic matching score of the search result relative to the search keyword according to the semantic representation vector and the semantic matching weight vector; and obtaining a similarity between the search result and the search keyword according to the accurate matching score and the semantic matching score.

The limitations of obtaining an accurate matching score of the search result relative to the search keyword; determining a semantic matching weight vector of the search result, a semantic representation vector of the search keyword, and a semantic representation vector of the search result; obtaining a semantic matching score of the search result relative to the search keyword according to the semantic representation vector and the semantic matching weight vector; and obtaining a similarity between the search result and the search keyword according to the accurate matching score and the semantic matching score, as drafted, are processes that, under their broadest reasonable interpretation, are mathematical calculations that are performed on the input data and are implemented by generic computer components such as the “by a processor’ language (claim 15). As such, the claims fall under the ‘Mathematical concepts’ grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional step of acquiring the search result according to a search keyword. The acquiring step is recited at a high level of generality (i.e. as a general means of inputting a search keyword and acquiring the resulting data) and amounts to insignificant extra-solution activity. 
This additional step is no more than mere instructions to apply the exception using generic computer components (i.e. the processor). Accordingly, even in combination, this additional step does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the processor is a generic computer processor which performs the acquiring step. 
Furthermore, the acquiring function of acquiring the search result according to a search keyword is merely data gathering data to be input into the mathematical calculations, similar to those found by the courts to be well understood, routine, and conventional when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, namely Symantec (receiving or transmitting data over a network, e.g., using the Internet to gather data). As such, the acquiring step is well understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2 and 16 depend from claims 1 and 15 respectively and thus includes all the limitations of claims 1 and 15, therefore claims 2 and 16 recite the same abstract idea of "mathematical concept". Claims 2 and 16 furthermore recite respectively obtaining a word segmentation result corresponding to the search keyword and a word segmentation result corresponding to the search result by multi-granularity word segmentation; performing accurate matching between the word segmentation result corresponding to the search keyword and the word segmentation result corresponding to the search result, to obtain an interaction matrix between the search keyword and the search result; obtaining an interaction feature between the search keyword and the search result, according to the interaction matrix and a relative position relationship between word segments in the word segmentation result corresponding to the search keyword and the word segmentation result corresponding to the search result; and obtaining the accurate matching score of the search result according to the interaction feature, which are steps in a mathematical algorithm and are considered insignificant extra-solution activity. They do not amount to significantly more than the judicial exception. Claims 2 and 16 are therefore not patent eligible.

Claims 4 and 17 depend from claims 2 and 16 respectively and thus includes all the limitations of claims 2 and 16, therefore claims 4 and 17 recite the same abstract idea of "mathematical concept". Claims 4 and 17 furthermore recite inputting the interaction matrix into a pre-trained second convolutional network, to obtain a convolutional feature outputted by the second convolutional network performing feature extraction on the interaction matrix; and inputting the convolutional feature into a pre-trained second fully-connected network, to obtain a preset-dimensional vector outputted by the second fully-connected network, the preset- dimensional vector serving as the semantic matching weight vector, which are steps in a mathematical algorithm and are considered insignificant extra-solution activity. They do not amount to significantly more than the judicial exception. Claims 4 and 17 are therefore not patent eligible.

Claims 5 and 18 depend from claims 1 and 15 respectively and thus includes all the limitations of claims 1 and 15, therefore claims 5 and 18 recite the same abstract idea of "mathematical concept". Claims 5 and 18 furthermore recite respectively obtaining a word segmentation result corresponding to the search keyword and a word segmentation result corresponding to the search result by multi-granularity word segmentation; obtaining a first word vector of each word segment in the word segmentation result corresponding to the search keyword according to a preset word vector model; obtaining a word representation matrix of the search keyword according to the first word vector; inputting the word representation matrix of the search keyword into a pre-trained third convolutional network to output a first convolutional feature corresponding to the word representation matrix of the search keyword; inputting the first convolutional feature into a pre-trained third fully-connected network to output a first preset-dimensional vector as the semantic representation vector of the search keyword; and obtaining a second word vector of each word segment in the word segmentation result corresponding to the search result according to the word vector model; obtaining a word representation matrix of the search result according to the second word vector; inputting the word representation matrix of the search result into the third convolutional network to output a second convolutional feature corresponding to the word representation matrix of the search result; and inputting the second convolutional feature into the third fully-connected network to output a second preset-dimensional vector as the semantic representation vector of the search result, which are steps in a mathematical algorithm and are considered insignificant extra-solution activity. They do not amount to significantly more than the judicial exception. Claims 5 and 18 are therefore not patent eligible.
Claim 6 depends from claim 5 and thus includes all the limitations of claim 5, therefore claim 6 recites the same abstract idea of "mathematical concept". Claim 6 furthermore recites identifying a high-frequency word in response to the search keyword and the search result comprise the high-frequency word listed in a preset high-frequency word set; and dividing remaining parts of the search keyword and the search result by word, to respectively obtain the word segmentation result corresponding to the search keyword and the word segmentation result corresponding to the search result, which are steps in a mathematical algorithm and are considered insignificant extra-solution activity. They do not amount to significantly more than the judicial exception. claim 6 is therefore not patent eligible.
Claim 7 depends from claim 1 and thus includes all the limitations of claim 1, therefore claim 7 recites the same abstract idea of "mathematical concept". Claim 7 furthermore recites concatenating the semantic representation vector of the search keyword and the semantic representation vector of the search result, to obtain a concatenated semantic representation vector; and performing a dot product operation on the concatenated semantic representation vector and the semantic matching weight vector of the search result, to obtain the semantic matching score of the search result, which are steps in a mathematical algorithm and are considered insignificant extra-solution activity. They do not amount to significantly more than the judicial exception. claim 7 is therefore not patent eligible.
Novel and Non-obvious subject matter
Claims 1-20 contain novel and non-obvious subject matter. 
The following is a statement describing the aforementioned subject matter:
Referring to claims 1, 15 and 20, the recitation of the claimed steps of obtaining a semantic matching score of the search result relative to the search keyword according to the semantic representation vector and the semantic matching weight vector; and obtaining a similarity between the search result and the search keyword according to the accurate matching score and the semantic matching score, in addition to all claimed limitations, as recited in the aforenoted claims, which is not taught by the prior art.
The closest prior art Trischler (US 2017/0270409), discloses acquiring the search result according to a search keyword [input data set (data set 202) includes question data 202B and answer data 202B, para 35, Fig 2; para 30]; determining a semantic matching weight vector of the search result, a semantic representation vector of the search keyword, and a semantic representation vector of the search result [wherein a vector representation is determined for each word or group of words in the data set, para 30]; as well as combining the results of the vector representations of the data sets in various perspectives to achieve a final result [Fig 1, element 108 and specification, Fig 2 and specification ] however it does not teach the specifics of similarity being calculated according to the accurate matching score and the semantic matching score, as claimed.  
Claims 2-14 and 16-19 depending from the aforenoted claims also novel and non-obvious by virtue of their dependencies.

Dependent claims 3, 8-14, and 19 are objected to as being dependent upon a rejected base claim under 35 USC 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167